CONVICTION FOR BURGLARY; PUNISHMENT, THREE YEARS IN THE PENITENTIARY.
The record is here without any bills of exception. The burglarized building was a hen house from which nine hens were taken. Parties pursued appellant and a companion in a car on the night of the burglary and finally overhauled them. As they fled they had thrown out chickens which were picked up and a number of them were identified by the owner. Some of the chickens taken were setting hens which when carried back to the hen house and released went upon the nests where they had been formerly setting. Appellant introduced no testimony. He took the stand in his own behalf, but made a sort of rambling argument to the effect that everybody was losing chickens and somebody had to be convicted and he supposed he would be made the victim. He made no attempt to explain his possession of the chickens, or how he came by them, nor did he deny the testimony of the parties who overtook him and his companion on the night of the alleged burglary.
The judgment will be affirmed.
Affirmed.